Citation Nr: 0920042	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-28 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION


The Veteran served on active duty from January 1943 to 
February 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from December 2004 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include anxiety disorder 
and PTSD, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records do not show any complaints 
or treatment referable to the back; post-service treatment 
regarding the low back is first seen in 1984, almost 40 years 
following separation from service.

2.  The competent evidence of record reflects that the 
Veteran's current back disorder is not the result of active 
duty service.




CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letter in September 2004 
that provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal. The notice letter discussed above fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  Therefore, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

The Board acknowledges that Dingess notice was not sent to 
the Veteran until June 2006, after the initial adjudication 
of the claim.  However, as the instant decision denies 
service connection, no disability rating or effective date 
will be assigned.  Accordingly, any timing deficiency as to 
Dingess notice is moot.  Therefore, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for a back disability.  Moreover, 
the post-service evidence does not indicate any current 
complaints or treatment referable to the back until several 
decades following separation.  Furthermore, the records 
contain no competent evidence suggesting a causal 
relationship between the current disability and active 
service.  For all of these reasons, the evidence does not 
indicate that the claimed disability may be related to active 
service such as to require an examination, even under the low 
threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
An attempt was made to obtain information from Lehigh 
Regional Medical Center; the Center reported that it had 
destroyed the records.  The RO received a response indicating 
that the records had been destroyed.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the service treatment records do not 
show complaints or treatment referable to a back disorder.  
The separation examination in February 1946 revealed normal 
findings.

Although not indicated in the service treatment records, the 
claims folder contains several statements from the Veteran in 
which he contends that he injured his back while transporting 
an injured soldier to the deck of his ship.  He asserts that 
he was "disabled" for approximately 3 to 4 weeks and placed 
on light/off duty.  However, while conceding from this 
credible lay evidence that the Veteran fell in service, it 
appears that any injury resolved without residual prior to 
discharge.  As noted, his separation examination was 
clinically normal. 

Following service, the Veteran has indicated that he first 
received treatment/surgery for his back condition at Lehigh 
Regional Medical Center in 1984.  The RO has attempted to 
obtain these records; unfortunately, an information inquiry 
response from Lehigh Regional Medical Center revealed that 
the records were no longer available.  See Lehigh Regional 
Medical Center Medical Information Inquiry/Response, 
September 2004.  Nevertheless, VA treatment records and a 
report of medical history from the Veteran's psychiatrist 
indicate that the Veteran underwent back surgery around 1995 
for stenosis.  The Veteran has stated that the surgery 
involved repair of two, severely compressed discs (L5-6, S1).  
Most recently, VA clinical records dated in December 2003 and 
July 2004 show continued treatment for back pain and a 
diagnosis of degenerative joint disease of the lumbar spine.  
The claims file contains no other evidence regarding 
treatment, diagnoses, or complaints referable to the back.  

Based on the above, the clinical evidence of record fails to 
demonstrate continuity of low back symptomatology such as to 
enable the conclusion that the current low back problems are 
causally related to active service.  Indeed, the post-service 
findings of a back disability arose well over 38 years from 
the Veteran's separation from active service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran has asserted 
continued back symptomatology since service.  For example, in 
his substantive appeal dated August 2006, he stated that he 
remembers severely injuring his back in-service; that he 
lived with a bad back up until his surgery; and that he still 
deals with constant low-level pain.  

In this vein, the Board notes that he is competent to provide 
evidence about his observable symptoms.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the absence of 
documented complaints or treatment for many decades following 
military discharge is more probative than the Veteran's 
current recollection as to symptoms that he experienced in 
the distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
lay statements.  

The claims file also contains no competent opinion causally 
relating a current back disability to active service.  The 
Board has considered the Veteran's statements asserting a 
relationship between his currently diagnosed back disability 
and active duty service.  Again, the Veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Next, the Board has also considered whether the one-year 
presumption is applicable.  Specifically, while arthritis is 
regarded as a chronic disease under 38 C.F.R. § 3.309(a), in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of lumbar arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

In sum, there is no support for a grant of service connection 
for a back disability.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim for an acquired psychiatric 
disorder, to include PTSD, must be remanded for further 
action.  

At the outset, the Board notes that Veteran's claim has been 
developed as entitlement to service connection for 
anxiety/panics attacks.  However, the evidence outlined below 
clearly demonstrates related PTSD symptomatology, in addition 
to anxiety and depression.  Thus, the Board has 
recharacterized the Veteran's claim to encompass any acquired 
psychiatric disorder, including PTSD.  

The Veteran believes that his current anxiety, depression, 
and related psychological symptomatology are directly related 
to his war experiences in service.  Specifically, the Veteran 
was a pharmacist's mate on several tank landing ships (LST 
class) during WWII.  As a member of a surgical team on a 
warship, the Veteran made frequent wave landings, picking up 
and transporting casualties to the nearest hospitals.  In 
doing so, he often came under heavy arms fire.  He describes 
caring for the severely wounded and having men die in his 
arms.  He also describes having to evacuate American POWs 
from the Japanese prison camps.  After the war, in 1946, he 
asserts he was transferred to a Navy hospital in Guam where 
he was admitted for combat fatigue, or psychoneurosis 
anxiety.  The Veteran's service treatment records do not 
document any such treatment or hospital admissions for a 
psychiatric disorder.  

In May 2004 a private psychiatric evaluation conducted by Dr. 
Schaerf diagnosed the Veteran with major depression, 
recurrent, without psychotic features.  Although the Veteran 
did not meet the diagnostic criteria for PTSD at that time, 
it was noted that he did experience intrusive thoughts and 
nightmares about his service; Dr. Schaerf further speculated 
that the intrusive thoughts/nightmares about the military 
were "resurfacing" in the setting of depression and 
anxiety.  

Subsequent private psychological treatment records reflect 
continued treatment for PTSD (although not expressly 
diagnosed by diagnostic criteria) and anxiety disorder.  For 
example, a June 2004 progress note specifically related the 
Veteran's feeling of grief and loss to memories of WWII.  
Another progress note from June 2004 showed that the Veteran 
was experiencing increased hyper-vigilance, difficulty 
sleeping, and tearfulness after a recent trip to Washington, 
DC.  The examiner stated that the Veteran was "clearly 
suffering more with posttraumatic stress symptoms." 

In light of the Veteran's contentions regarding traumatic in-
service events, and given his current psychological treatment 
for depression, anxiety, and PTSD, the Veteran should be 
afforded a VA examination to determine whether he has an 
acquired psychiatric disability, including PTSD, that is the 
result of his active duty service.  Pursuant to VCAA, such an 
examination is necessary to adjudicate this claim.  See 38 
U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)


1.  The RO should contact the Veteran and 
request that he identify all VA and non-VA 
health care providers, not already 
associated with the Veteran's claims file, 
that have treated him since 2004 for any 
psychiatric condition(s).   

These records should specifically include 
any treatment records/progress notes from 
the Villages Clinic, the Neuropsychiatric 
Associates of Southwest Florida, and from 
the Veteran's private psychiatrist, Dr. 
Schaerf 


(Eastpointe Professional Center, Fort 
Myers, Florida).  The aid of the Veteran 
in securing these records, to include 
providing necessary authorizations, should 
be enlisted, as needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination to 
determine the current nature of the 
claimed psychiatric disorder, to include 
PTSD.  All necessary special studies or 
tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted and the examiner should comment 
on the medical evidence of record.  

If the examiner diagnoses the Veteran as 
having a psychiatric disorder, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that that such psychiatric disorder is 
related to or had its onset in service or 
within one year of service.  



If PTSD is diagnosed, the examiner must 
specifically indicate the stressor or 
stressors underlying that diagnosis and 
offer an opinion as to the likelihood that 
there is a link established by the medical 
evidence between the Veteran's PTSD and 
such stressor(s).  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached, in a legible report.  

If PTSD is diagnosed, the RO should then 
undertake appropriate development to 
ascertain whether the stressors underlying 
the Veteran's diagnosis are verified.

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted by 
the record), the RO should review the 
Veteran's claim in light of all relevant 
evidence and governing legal authority and 
precedent, to include, if appropriate, the 
application of 38 U.S.C.A. § 1154(b).  In 
the event the decision remains adverse to 
him, the Veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


